Citation Nr: 0533427	
Decision Date: 12/12/05    Archive Date: 12/30/05

DOCKET NO.  02-20 362A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an initial increased evaluation for 
bilateral defective hearing, currently evaluated as 10 
percent disabling.

2.  Entitlement to an initial increased evaluation for 
degenerative disc disease of the lumbar spine, L-5/S-1, 
currently evaluated as 10 percent disabling.


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel


INTRODUCTION

The veteran had active service from March 1943 to December 
1945.

This appeal to the Board of Veterans Appeals (the Board) is 
from the original grant by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Houston, TX, of service 
connection for, and assigned the ratings shown on the front 
page for, these two disabilities.

Service connection is also in effect for relaxation, anterior 
cruciate ligament with degenerative changes of the left knee, 
evaluated as 10 percent disabling from October 1976, and as 
20 percent disabling from August 24, 1998.  That issue is not 
part of the current appeal.

During the course of the current appeal, the veteran has 
raised the issues of entitlement to service connection for 
various disorders; some of these claims have been denied by 
the RO, but none of them are not part of the current appeal.  
He has, however, also raised the issue of entitlement to 
service connection for tinnitus, and that issue should be 
addressed by the RO. 

Since the veteran contests the disability evaluation that was 
assigned following the grant of service connection, this 
matter therefore is to be distinguished from one in which a 
claim for an increased rating of a disability has been filed 
after a grant of service connection.  As to the original 
assignment of a disability evaluation, VA must address all 
evidence that was of record from the date the filing of the 
claim on which service connection was granted (or from other 
applicable effective date).  See Fenderson v. West, 12 Vet. 
App. 119 (1999).  Accordingly, the evidence pertaining to an 
original evaluation might require the issuance of separate, 
or "staged," evaluations of the disability based on the facts 
shown to exist during distinguishable separate periods of 
time. 

Issue #2 is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Adequate evidence is of record for an equitable 
resolution of issue relating to defective hearing.

2.  At a VA audiometric evaluation in 2004, the then 84 year 
old veteran had an average decibel loss of 66 decibels in the 
right ear and 64 decibels in the left ear.  Speech audiometry 
revealed speech recognition ability of 82 and 80, 
respectively.  



CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 10 
percent for bilateral hearing loss have not been met.  38 
U.S.C.A. § 1155 (West 2002 & Supp. 2005); 38 C.F.R. §§ 4.68, 
4.85, 4.87, Diagnostic Code 6100 (2004).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Considerations

The Board would note that a number of procedural changes have 
taken place in the recent past which were intended to ensure 
the protection of a veteran's due process.  In the current 
issue, as it stands before the Board, the veteran has been 
afforded the requisite clinical testing, and has been given 
the opportunity to provide all other pertinent documentation 
relating to his current complaints with regard to hearing 
loss.  The veteran has generally indicated his understanding 
for the pertinent regulations and what is required, and by 
whom, with regard to evidence.  All in all, the Board is 
satisfied that all due process requirements and that all 
rights of the veteran have been fully protected and addressed 
as they relate to ratings for defective hearing only.  As 
noted above, during the course of the current appeal, the 
veteran has raised some other collateral issues which are not 
inextricably intertwined with the issue now on appeal, and 
which are not yet otherwise themselves perfected on appeal.  


Criteria

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4 (2004).

Separate diagnostic codes identify the various disabilities. 
VA has a duty to acknowledge and consider all regulations 
which are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons and 
bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).

Changes were made in June 1999 to the Schedule for Rating 
Disabilities for diseases of the ear and other sense organs, 
as set forth in 38 C.F.R. §§ 4.85, 4.86, and 4.87.   

For comparative purposes, under the old criteria, (in effect 
prior to June 1999), evaluations of bilateral defective 
hearing ranged from noncompensable to 100 percent based on 
organic impairment of hearing acuity as measured by the 
results of controlled speech discrimination tests together 
with the average hearing threshold level as measured by pure 
tone audiometry tests in the frequencies 1000, 2000, 3000, 
and 4000 cycles per second, with 11 auditory acuity levels 
designated from Level 1 for essentially normal acuity through 
Level XI for profound deafness. 38 C.F.R. §§ 4.85, 4.87, 
Diagnostic Codes 6100 to 6110 (effective prior to June 10, 
1999).

Also under the old criteria, Table VIa was used only when the 
Chief of the Audiology Clinic certified that language 
difficulties or inconsistent speech audiometry scores made 
the use of both puretone average and speech discrimination 
inappropriate. 38 C.F.R. § 4.85(c) (effective prior to June 
10, 1999).

Under the new criteria, evaluations of defective hearing 
range from noncompensable to 100 percent based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests together with the 
average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies 1,000, 2,000, 3,000 and 
4,000 cycles per second.  To evaluate the degree of 
disability from bilateral service-connected defective 
hearing, the rating schedule establishes eleven auditory 
acuity levels designated from level I for essentially normal 
acuity through level XI for profound deafness.  38 C.F.R. § 
4.85 and Part 4, Diagnostic Code 6100 (2004).

Also under the new criteria, Table VIa is used when the 
examiner certifies that the use of speech discrimination 
testing is not appropriate because of language difficulties, 
inconsistent speech discrimination scores, etc., or when 
indicated under the provisions of 38 C.F.R. § 4.86. 38 C.F.R. 
§ 4.85(c) (2004).

Under 38 C.F.R. § 4.86(a) (2004), it states that when the 
puretone threshold at each of the four specified frequencies 
(1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, 
the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  Each ear 
is to be evaluated separately.  Id.

The United States Court of Appeals for Veterans Claims 
(Court) has noted that the assignment of disability ratings 
for hearing impairment are derived at by a mechanical 
application of the numeric designations assigned after 
audiological evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).

It is noted that any compensation for defective hearing is 
available for that loss at the conversational voice 
frequencies rather than high frequencies.  

And under the pertinent regulations, consideration is given 
within the schedule for the wearing of hearing aids.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


Factual Background 

At the time of a VA evaluation in September 2004, authorized 
audiological evaluation showed pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
45
55
70
80
LEFT
30
35 
60
75
95

This averages out to 66 decibels in the right ear at the 
conversational frequencies [1,000, 2,000, 3,000 and 4,000], 
and 64 decibels in the left ear.  Speech audiometry revealed 
speech recognition ability of 82 percent in the right ear and 
80 percent in the left ear.  He complained of tinnitus which 
he said had existed since service.

Analysis

The Board would note that the veteran has continued to allege 
that he was exposed to acoustic trauma in service.  He is to 
be reassured that the RO and Board fully recognize and 
appreciate that; it was upon that evidence that the grant of 
benefits was effectuated.  

From an adjudicative standpoint, the veteran's hearing loss 
appears to have existed on a fairly regular continuum since 
his claim was filed, and accordingly, the use of Fenderson 
tenets for different ratings during that period of time is 
not required herein.

The evidence which is now pertinent is that which permits the 
VA to rate the extent of his disability as a result of this 
particular service-connected disability.  In that regard, he 
has indicated that no further records are available.  

There is ample evidence of record on which to rate his 
hearing impairment since there is a report of a VA 
audiometric evaluation undertaken in 2004.  And while he has 
shown a slight deterioration in actual losses over the years, 
the recent VA clinical data are such that the Board finds 
them entirely consistent and representative of the degree of 
loss shown at this time.  Moreover, findings would have to be 
measurably and demonstrably more significant in one or both 
ears to warrant an evaluation in excess of 10 percent.

Using current audiometric findings, the veteran's hearing 
loss, as specifically reflected in average decibel loss and 
discrimination ability, would translate on the hearing chart 
to a 10 percent rating.  

And while there have been some concerns in the past that he 
might have trouble understanding some words due either to 
linguistics or dementia, it is not shown, nor has any expert 
certified, that this is of such concern or impact that 
special considerations must be herein addressed under the 
pertinent regulations.

In any event, his demonstrated hearing loss as shown on all, 
in the aggregate, does not warrant an evaluation in any event 
in excess of 10 percent. 

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the rating 
is based upon application of a strict chart into which raw 
test scores are inserted.  Accordingly, the preponderance of 
the evidence is against the claim for an increased rating for 
bilateral hearing loss.  Gilbert, op. cit. at 53.

Additional Considerations

Review of the record reveals that the RO has not expressly 
considered referral of the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for the assignment of an extraschedular rating under 38 
C.F.R. § 3.321 (b)(1) (2004).  This regulation provides that 
to accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the field station is 
authorized to refer the case to the Chief Benefits Director 
or the Director, Compensation and Pension Service for 
assignment of an extraschedular evaluation commensurate with 
the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. § 
3.321 (b)(1) in the first instance; however, the Board is not 
precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).

The Court has further held that the Board must address 
referral under 38 C.F.R. 3.321(b)(1) only where circumstances 
are presented which the Director of VA's Compensation and 
Pension Service might consider exceptional or unusual.  
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  Having 
reviewed the record with these mandates in mind, the Board 
finds no basis for further action on this question. 
VAOPGCPREC. 6-96 (1996).

ORDER

An initial increased evaluation in excess of 10 percent for 
bilateral defective hearing, is not warranted.


REMAND

With regard to evaluating the veteran's service-connected 
back disorder, it is noted that the veteran has been seen on 
a continuing basis for a number of problems including some of 
a cognitive nature as well as relating to his back including 
pain.  

Recent VA orthopedic examination was undertaken in September 
2004, and was determined by the RO to be inadequate.  An 
addendum was submitted to that report, dated in April 2005, 
and while it is modestly more helpful that the original 
report, it is not entirely complete as to the nature of the 
overall back problems.

From a due process standpoint, the veteran was represented by 
(and a valid VA Form 21-22 is of record, dated in May 2002 in 
favor of) the National Veterans Organization of America 
(NVOA).  Several written statements are in the file from NVOA 
with regard to his current claims.

However, the veteran asked for and was scheduled for a 
personal hearing at the VARO in September 2005.  According to 
a VA Form 119 of record, at the day of the actual hearing, a 
VARO employee spoke with the NVOA representative who 
indicated that that organization no longer represented the 
veteran and they had no idea who his current representative 
might me.  There is nothing in the file to indicate that the 
veteran was aware of that change in his representation or 
that he had selected someone else to represent him.

However, apparently the veteran was contacted directly by the 
VARO and told to appear for the hearing on that date at a 
given time.  Apparently, the veteran was in fact present at 
the VARO, but had signed in via the wrong book, and no one 
knew he was there.  At least two hours after that designated 
time (which was mid-afternoon), when everyone had left, or at 
least some time after the appointed time for the hearing, 
and/or after everyone had left the video conferencing area in 
Washington, the veteran's presence at the VARO was 
"discovered."  

According to the VA 119, he was provided with lodging at the 
VAMC and simply told to report early the following morning.  
He did not do so.  Again, it is noted that in this case, the 
veteran, who is in his mid-80's, has clearly demonstrated a 
history of cognitive problems with demonstrable brain damage 
and a need to be assisted in his regular activities.

The Board finds that with acknowledgement of some potential 
problems associated with the pending claim as relates to his 
back, and more particularly, coupled with given revisions in 
regulations as to requirements for preserving all due 
process, and these peculiar circumstances, additional 
substantive and procedural due process development is clearly 
warranted in order to protect the veteran.

The case is remanded for the following actions:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).  Up-to-date VA and private 
treatment records for his back complaints 
should be located and added to the claims 
file.

2.  The veteran should be asked as to his 
desire for representation, and if he 
wishes representation, he should be 
provided information as to how obtain a 
representative.  He should also be 
requested to clarify whether he still 
desires a travel board hearing.

3.  The veteran should then be scheduled 
for a VA examination to determine the 
exact nature and extent of all 
lumbosacral complaints.  The entire 
claims file and all evidence associated 
therewith, as well as a copy of this 
remand, should be made available to the 
examiner(s) prior to their assessment of 
the case.  All necessary laboratory and 
other testing including X-rays, if 
feasible, should be undertaken.

4.  The case should then be reviewed by 
the RO to include applicability of the 
tenets of Fenderson.  If the decision 
remains unsatisfactory to the veteran, a 
SSOC should be issued, and he and his 
representative, if any, should be 
afforded a reasonable opportunity to 
respond.  

The case should then be returned to the 
Board for further review.  

The veteran need do nothing further until 
so notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


